 
Exhibit 10.14
 



       
Name of Subscriber
 



SUBSCRIPTION AGREEMENT


Options Media Group Holdings, Inc.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Attention: Mr. Scott Frohman


Dear Sirs:


1.1           Subscription.  I, the undersigned investor (the “Investor”),
hereby subscribe for and agree to purchase on the terms and conditions contained
herein _______ shares of Convertible Series G Preferred Stock (“Series G”) of
Options Media Group Holdings, Inc., a Nevada corporation (the “Company”).  The
price per Series G is $100.00.  I understand the Company is conducting a private
placement offering on a “best efforts basis” (the “Offering”) as described in a
Term Sheet dated May 3, 2011 (the “Term Sheet”).


1.2           Subscription Payment.  As payment for this subscription,
simultaneously with the execution hereof, I am (i) wire transferring to the
Company or (ii) delivering herewith to the Company a check made payable to the
Company in the amount of $_______________.


2.1           Investor Representations and Warranties.  I acknowledge, represent
and warrant to, and agree with, the Company as follows:


(a)   I am aware that my investment involves a high degree of risk;


(b)   I acknowledge and am aware that there is no assurance as to the future
performance of the Company;


(c)   I am purchasing the Series G and the underlying common stock for my own
account for investment and not with a view to or for sale in connection with the
distribution of the Series G and the underlying common stock nor with any
present intention of selling or otherwise disposing of all or any part of the
Series G and the underlying common stock.  I agree that I must bear the economic
risk of my investment for an indefinite period of time because, among other
reasons, the shares have not been registered under the Securities Act of 1933
(the “Securities Act”) or under the securities laws of any states and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under applicable
securities laws of such states or an exemption from such registration is
available.  I hereby authorize the Company to place a legend denoting the
restriction on the certificates to be issued.


 
1

--------------------------------------------------------------------------------

 
 
(d)   I further acknowledge my understanding that the Company’s reliance on such
exemptions referred to in subsection (c) above are, in part, based upon the
foregoing representations, warranties, and agreements by me and that the
statutory basis for such exemptions would not be present, if, notwithstanding
such representations, warranties and agreements, I were acquiring the Series G
and the underlying common stock for resale on the occurrence or non-occurrence
of some pre-determined event.  In order to induce the Company to issue and sell
the Series G and the underlying common stock subscribed for hereby to me, it is
agreed that the Company will have no obligation to recognize the ownership,
beneficial or otherwise, of such Series G or any part thereof by anyone, except
as set forth herein;


(e)   I have the financial ability to bear the economic risk of my investment in
the Company (including its possible total loss), have adequate means for
providing for my current needs and personal contingencies and have no need for
liquidity with respect to my investment in the Company;


(f)   I have such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the Series
G and have obtained, in my judgment, sufficient information from the Company to
evaluate the merits and risks of an investment in the Company;


(g)   I: _________________


(1)   Have carefully read this Subscription Agreement and the Term Sheet dated
May 3, 2011, and all subsequent filings filed with the Securities and Exchange
Commission and press releases contained on the Company’s website and understand
and have evaluated the risks of a purchase of the Series G and have relied
solely (except as indicated in subsection (2) and (3)) on the information
contained in this Subscription Agreement;


(2)   Have been provided an opportunity to obtain any additional information
concerning the Offering, the Company and all other information to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense; and


(3)   Have been given the opportunity to ask questions of, and receive answers
from, the Company concerning the terms and conditions of the Offering and other
matters pertaining to this investment.  In addition, as required by Section
517.061(11)(a)(3), Florida Statutes and by Rule 3E-500.05(a) thereunder, I may
have, at the offices of the Company, at any reasonable hour, after reasonable
prior notice, access to the materials set forth in the Rule which the Company
can obtain without unreasonable effort or expense.
 
 
2

--------------------------------------------------------------------------------

 

 
(h)   If the undersigned is a corporation, trust, partnership, employee benefit
plan, individual retirement account, Keogh Plan, or other tax-exempt entity, it
is authorized and qualified to become an investor in the Company and the person
signing this Subscription Agreement on behalf of such entity has been duly
authorized by such entity to do so;


(i)   No representations or warranties have been made to the undersigned by the
Company, or any of their respective officers, employees, agents, affiliates or
attorneys;


(j)   The information contained in Section 2.2 of this Subscription Agreement is
true and correct including any information which I have furnished and furnish to
the Company with respect to my financial position and business experience, is
correct and complete as of the date of this Subscription Agreement and if there
should be any material change in such information prior to acceptance of my
subscription, I will furnish such revised or corrected information to the
Company;


(k)    I hereby acknowledge and am aware that except for any rescission rights
that may be provided under applicable state laws including the three day rights
under Florida law, I am not entitled to cancel, terminate or revoke this
subscription, and any agreements made in connection herewith shall survive my
death or disability;


(l)    I have not received any general solicitation or advertising regarding the
purchase of the Series G and became aware of this investment through a
substantive, pre-existing relationship with the Company; and


(m)   Where applicable, I agree to be bound by any restrictions on resale of the
Series G required by applicable state laws.


2.2           Investor Representations and Warranties Concerning Suitability,
Accredited Investor and Eligible Client Status.  I represent and warrant the
following information:


(a)   The following information should be provided by the person making the
investment decision whether on his own behalf or on behalf of an entity:


(1)           Name of Investor:
 
Age:
     
(2)           Name of person making investment decision
     
Age:
 
 
(Print)
           
(3)    Principal residence address and telephone number:
           

 
 
3

--------------------------------------------------------------------------------

 
 

                                 (4)           Secondary residence address and
telephone number:                   I have no present intention of becoming a
resident of any other state or jurisdiction.    
                                 (5)   Name, address, telephone number and
facsimile number of employer or business:  

 

                                                (i)           Nature of business
                                                    (ii)           Position and
nature of responsibilities  



(6)            Length of employment or in current position
 



(7)    Prior employment, positions or occupations during the past five years
(and the inclusive dates of each) are as follows:



Nature of Employment, or Occupation
 
Position/ Duties
 
From/To
     

 
 
Attach additional pages to answer any questions in greater detail, if
necessary.  Each prospective investor should answer the following questions
which pertain to income, tax rate, net worth, liquid assets, and non-liquid
assets by including spousal contribution even though the investment will be held
in single name.

 
 
4

--------------------------------------------------------------------------------

 
 
 
 
(8)
Business or professional education and the degree(s) received are as follows:



School
 
Degree
 
Year Received
     



 
(b)
Investor Representations.  Must Initial One.  Initial all appropriate spaces on
the following pages (please initial only where appropriate).



For Individual Investors Only:



  (1)
I certify that I am an accredited investor because I have an individual net
worth, or my spouse and I have combined net worth, in excess of $1,000,000.  For
purposes of this question, “net worth” means the excess of total assets at fair
market value over total liabilities.  The fair market value of my primary
residence and the indebtedness on mortgages or deeds of trust related to such
residence shall be excluded unless the indebtedness exceeds the fair market
value.




  (2a)
I certify that I am an accredited investor because I had individual income
(exclusive of any income attributable to my spouse) of more than $200,000 in the
two most recent calendar years and I reasonably expect to have an individual
income in excess of $200,000 in the current year.




  (2b)
Alternatively, my spouse and I have joint income in excess of $300,000 in each
applicable year.




  (3)
I am a director or executive officer of the Company.



Other Investors:



  (4)
The undersigned certifies that it is one of the following:  any bank as defined
in Section 3(a)(2) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to section 15 of
the Securities Exchange Act of 1934; insurance company as defined in Section
2(13) of the Securities Act; investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act; Small Business Investment Company licensed by the
U.S.  Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

 
 
5

--------------------------------------------------------------------------------

 
 

  (5)
The undersigned certifies that it is a private business development company as
defined in Section 202(a)(22) of the Investment Advisors Act of 1940.




  (6)
The undersigned certifies that it is a organization described in Section
501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar
business trust or partnership, not formed for the specific purpose of acquiring
the Series G offered, with total assets in excess of $5,000,000.




 
(7)
The undersigned certifies that it is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Series G
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Securities Act.




  (8)
The undersigned certifies that it is an entity in which all of the equity owners
are accredited investors.




 
(9)
I am none of the above.



3.             Indemnification.  I hereby agree to indemnify and hold harmless
the Company, its officers, directors, shareholders, employees, agents and
attorneys against any and all losses, claims, demands, liabilities and expenses
(including reasonable legal or other expenses) incurred by each such person in
connection with defending or investigating any such claims or liabilities,
whether or not resulting in any liability to such person) to which any such
indemnified party may become subject under the Securities Act, under any other
statute, at common law or otherwise, insofar as such losses, claims, demands,
liabilities and expenses (a) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact made by me and contained in this
Subscription Agreement, or (b) arise out of or are based upon any breach of any
representation, warranty or agreement contained herein.


4.             Arbitration.  Any controversy, dispute or claim against the
Company, its officers, directors or employees arising out of or relating to this
Subscription Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in Palm Beach County, Florida (unless
the parties agree in writing to a different location) before three arbitrators
in accordance with the rules of the American Arbitration Association then in
effect.  In any such arbitration proceeding, the parties agree to provide all
discovery deemed necessary by the arbitrators.  The decision and award made by
the arbitrators shall be final, binding and conclusive on all parties to any
arbitration proceeding for all purposes, and judgment may be entered thereon in
any court having jurisdiction thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
5.             Counterparts.  This Subscription Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Subscription Agreement may be by actual or facsimile signature.


6.             Benefit.  This Subscription Agreement shall be binding upon and
inure to the benefit of the parties hereto and their legal representatives,
successors and assigns.

 
7.             Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar overnight next business day delivery, or by facsimile delivery followed
by overnight next business day delivery, as follows:



 
Investor:
 
 
 
The Company:
At the address designated
in Section 2.2 of this
Subscription Agreement
 
Options Media Group Holdings, Inc.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Attention: Mr. Scott Frohman
Facsimile: (561) 892-2618

  
or to such other address as any of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted from the date of transmission.


8.           Governing Law.  This Subscription Agreement and any dispute,
disagreement, or issue of construction or interpretation arising hereunder
whether relating to its execution, its validity, the obligations provided
therein or performance shall be governed or interpreted according to the laws of
the State of Nevada.


9.           Oral Evidence.  This Subscription Agreement constitutes the entire
Subscription Agreement between the parties and supersedes all prior oral and
written agreements between the parties hereto with respect to the subject matter
hereof.  Neither this Subscription Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, except by a statement in
writing signed by the party or parties against whom enforcement or the change,
waiver discharge or termination is sought.


10.           Section Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Subscription Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
11.           Survival of Representations, Warranties and Agreements.  The
representations, warranties and agreements contained herein shall survive the
delivery of, and payment for, the Series G.


12.           Acceptance of Subscription.  The Company may accept this
Subscription Agreement at any time for all or any portion of the Series G
subscribed for by executing a copy hereof as provided and notifying me within a
reasonable time thereafter.


FLORIDA SALES
 
FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE
COMPANY, AN AGENT OF THE COMPANY OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.  ALL SALES ARE BEING MADE IN FLORIDA. PAYMENTS FOR TERMINATED
SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH WILL BE
PROMPTLY REFUNDED WITHOUT INTEREST.  NOTICE SHOULD BE GIVEN TO THE COMPANY TO
THE ATTENTION OF SCOTT FROHMAN AT THE ADDRESS SET FORTH ON THE COVER PAGE OF
THIS SUBSCRIPTION AGREEMENT.
 
 
8

--------------------------------------------------------------------------------

 
 
Individual Investors



       
Social Security Number
 
Print Name of Investor
                     
Signature of Investor
 



Manner in which Series G are to be held:


_____ Individual Ownership
_____ Partnership
   
_____ Tenants-in-Common
_____ Trust
   
_____ Joint Tenant With Right of Survivorship
_____ Corporation
   
_____ Tenants by the Entirety
_____ Employee Benefit Plan
   
_____ Community Property
_____ Other (please indicate)
   
_____ Separate Property
 



Corporate or Other Entity



     
Federal ID Number
 
Print Name of Entity
       
By:
     
Signature, Title
      DATED: ___________ ___, 2011    





By signing below, the undersigned accepts the foregoing subscription and agrees
to be bound by its terms.
 

  Options Media Group Holdings, Inc.          
Dated:______ ___, 2011
By:
/s/ Scott Frohman       Scott Frohman       Chief Executive Officer          

 
 
 
9
 